Title: [John Temple] to James Bowdoin, 20 February 1774
From: Temple, John
To: Bowdoin, James


My Dear Sir
London Febry. the 20th. 1774
I had pleasure in receiving your favor of the 13th. December (with the inclosure) which has had a good effect on the minds of Considerable people here. You will by this opportunity hear that Dr. Franklin is dismissed from his office of Post-Master in America; but it is impossible the Province will let him be a loser by it, they must fall upon some Means of raising Money for paying their Agent &c. immediately which they must do amply for their own Interest and Credit here; I should think that in their several Town taxes over the Mode of which the Governor hath no Controul, a sum might be raised for this purpose. You have Nothing to hope or expect from the Justice of Ministry, who after all will be afraid to come to extremities with you. You must be firm Resolute and Cautious; but discover no Marks of temidity, for they will take advantage of [them] to teize [tease] you in mean pitifull ways. The next thing hoped for, and expected by the friends of America, and in perticular the Dr. himself is that Boston, New York, and Philadelphia will immediately fall upon a Method to Starve the Post Office which hath always been given as a president for taxing the Colonies. This may be done the Dr. says in the easiest Manner, by a private Carriers being set up by one person, and the Merchants of York Boston and Philadelphia subscribing each such a sum as they suppose their postage now Costs them, which will be much more than Sufficient to Maintain such a Carrier and all poor peoples letters go Gratis. This being done in the three Middle Capital provinces the other parts of America may be left as they now are, to the Brittish Post Office. Dr. F. thinks Mr. Tuttle H— will give information as to the mode of conducting this business which however inconsiderable it may appear at first is a great point to Carry, as it removes the only president and may be effected if properly managed without breaking the letter of the Act of Parliament, and will greatly mortify here, as it is expected by many. I hope a small Committe from Boston will immediately treat with the two other Colonies to whom letters are written on the subject. You cannot expect any very explicit letters on this subject from the Dr. or any other of the friends to America; hints must be sufficient. You may rely on it, that prudent, yet manly and resolute Conduct on your parts is what will Carry you through. The Eyes of all Europe are watchfully on you, and will not suffer Tyranny to prevail against you, but their must be firm spirit on your parts. The world have never yet known who stop’d Portius in his Carier. Your Town born Enemies are more indefatigable than ever, in their Endeavours to bring distruction on you but I think you can [have] no doubt about them at this time of day, any more than you can have of those who have acquitted them of the Charge the Assembly exhibited against them. In writing this, you will consider what I have said as being the sentiments of your Best friends to be Communicated for the Public good of America. It is also thought by Dr. Lee, Dr. F. and other friends to America that it would be proper for the Assembly of Massachusetts Bay to pass some spirited resolves in Contempt of Mr. Wedderburn the Soliciter General for his Scurilous treatment of the Assembly and province, when pleading in defence of Hutchinson and Oliver before the privy Council. I am desired to mention this to you, least it might escape the thought of those who lead in the Assembly.
 
Addressed: The Honble James Bowdoin Esqr / Boston / New England
